United States Court of Appeals
                     For the First Circuit

No. 07-2169

                  ESTATE OF DANIEL BENNETT, II,
         ARLENE BEDARD, ISABEL BEDARD, and LAURIE HART,

                     Plaintiffs, Appellants,

                               v.

     CHRISTOPHER WAINWRIGHT, MATTHEW BAKER, TIMOTHY TURNER,
          JAMES MICLON, JAMES DAVIS, LLOYD HERRICK, and
                     COUNTY OF OXFORD, MAINE,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on November 26, 2008, is
amended as follows:

     On p. 24, line 5 of the block quote: Replace "plaintiffs ..."
with "plaintiffs' ...".

     On p. 28, lines 9-10: Replace "Wainwright and Bennett" with
"Wainwright and Turner".

     On p. 30, line 13: Delete the "a" between the words "to have"
and "had".